Title: To George Washington from Desbrosses, 22 March 1791
From: Desbrosses, —— (chevalier)
To: Washington, George

 

Mon general
port au prince isle a coteSt domingue 22. mars 1791

quoique je naye pas Lhonneur destre connu de vous permettés moy de vous exposer ma Situation dans ce moment.
depuis vingt huits a trente ans jai lhonneur de servir mon roi et ma patrie, depuis cette Epoque jai au moins mangé ⟨En⟩ service La moitié de mon patrimoine, et L’autre moitié mest aujourdhuy Enlevé par La revolution qui vient de Sopperer En france.
il me restoit Encore mon general une resource a ma famille et a moy, cetoit un ami, et il nous a eté Enlevé Le 4 de ce mois, Le cher thomas de mauduit—colonel du regiment du port au prince a perdu La vie a cette Epoque, il me flattoit toujours que par votre credit, il me feroit avoir des terres par concession, meme En assez grande quantité pour y pouvoir placer toute ma famille, et cela a peu de frais, et a vingt ou trente lieux de new york, puis je Esperer mon general que sans aucunes recommandations que vous voudrés Bien vous interesser au sort dun militaire vraiment ⟨ma⟩lheureux, qui na aujourdhuy dautres desirs, que de vivre sous Les Lois des Etats unis, et de faire nombre parmi Les citoyens, mes moyens dans ce moment se reduisent a peu de choses, mais je me Sens Encore assez de forces et d’energie pour m’acquitter Enver la patrie qui aura Bien voulu me recevoir dans son Sein et je vous aurai monsieur toute ma vie La plus vive reconnoissance de ce que vous voudrés Bien faire pour a ce Sujet, je vous ai parlé particulièrement de new york parceque Le che[valie]r massuroit quil y avoit Encore aux Environs Beaucoup de terres a conseder et a defricher, je me trouverai toujours Bien ou vous voudrés Bien avoir La Bonté de me colloquer, et ferai honneur aux Engagemens que de toute necessité il faudra contracter pour La Concession si toute fois cela nexcede pas me facultés.
mr P. Penet avoit Envoyé icy quelques imprimé jai eu Lhonneur de luy Ecrire, je nai point Encore eu reponse de luy il paroit quil est Etabli a peupres dans La partie dont mr de mauduit me parloit.

je mets tout mon Espoir En vous persuadé que vous voudrés Bien m honnorer dune reponse. je suis avec respect Mon general Votre tres humble et tres obeissant serviteur

Le ch[evali]er desbrosses

